IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-09-00053-CV

SIGNAD, LTD,
                                                             Appellant
v.

JAMES BRAY,
                                                             Appellee


                           From the 12th District Court
                              Madison County, Texas
                          Trial Court No. 08-11626-012-10


                           MEMORANDUM OPINION


       This is an appeal from the granting of a motion for summary judgment. We

abated this appeal in order for the trial court to state its intent as to whether or not the

judgment entered was final for purposes of appeal. See Lehmann v. Har-Con Corp., 39
S.W.3d 191, 206 (Tex. 2001). The trial court has entered an agreed order stating that the

order previously entered by the trial court is not a final judgment for purposes of

appeal. Accordingly, this Court does not have jurisdiction over this appeal. See TEX. R.

APP. P. 42.3(a). Therefore, this appeal is dismissed for want of jurisdiction.


                                          TOM GRAY
                                          Chief Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed April 14, 2010
[CV06]




SignAd, Ltd. v. Bray                         Page 2